FEDERATED INSURANCE SERIES 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 April 29, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Office of Insurance Products treet, N.E. Washington, DC20549 RE:FEDERATED INSURANCE SERIES (the “Trust”) Federated Capital Appreciation Fund II Primary Shares Service Shares Federated Capital Income Fund II Federated Fund for U.S. Government Securities II Federated High Income Bond Fund II Primary Shares Service Shares Federated Kaufmann Fund II Primary Shares Service Shares Federated Prime Money Fund II Federated Quality Bond Fund II Primary Shares Service Shares 1933 Act File No. 33-69268 1940 Act File No. 811-8042 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated April 30, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 55 on April 27, 2011. If you have any questions regarding this certification, please contact me at (412) 288-2614. Very truly yours, /s/ Andrew P. Cross Andrew P. Cross Assistant Secretary
